PER CURIAM.
G. Michael Deering appeals pro se from an order of the Superior Court (Penobscot County, Smith, J.) affirming the decision of the Secretary of State upholding the suspension of Deering’s driver’s license for his refusal to submit to a blood-alcohol test in compliance with 29 M.R.S.A. § 1312 (Supp.1989). Contrary to Deering’s contention, the hearing examiner’s finding that there was probable cause to believe that Deering had operated a motor vehicle while under the influence of intoxicating liquor was supported by substantial evidence on the record. See Oliver v. Secretary of State, 489 A.2d 520, 524 (Me.1985).
Because Deering could not reasonably have expected to prevail on this appeal, we assess sanctions for a frivolous appeal as authorized by M.R.Civ.P. 76(f), which applies to pro se litigants as well as those represented by counsel. Town of Lincolnville v. Hemenway, 543 A.2d 1375, 1376 (Me.1988).
The entry is:
Judgment affirmed.
Appellant Deering ordered to pay Appel-lee Secretary of State treble costs and $350 toward attorney fees.
All concurring.